                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:16-cr-00221-9-MOC
                             DOCKET NO. 3:18-CR-55-1-MOC

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 Vs.                                           )                      ORDER
                                               )
                                               )
 DENNIS SWERDLEN,                              )
                                               )
                  Defendant.                   )


        THIS MATTER is before the Court on defendant’s two separate motions, titled as

“Agreed Motion to Permit Defendant’s Use of Prescribed Medical Marijuana,” filed in Criminal

Case Numbers 3:16cr221-9 (#397) and 3:18cr55-1 (#21). Defendant’s motions state that the

Government has no objection to the motions. As both parties are aware, while medical marijuana

has been legalized under Florida law, it remains an illegal substance under federal law. For this

reason, the Court will require a response from the Government before ruling on the motions,

explaining its position on the issue.

                                            ORDER

        IT IS, THEREFORE, ORDERED that within ten days the Government shall file a

response to defendant’s motions titled “Agreed Motion to Permit Defendant’s Use of Prescribed

Medical Marijuana,” in Criminal Case Numbers 3:16cr221-9 and 3:18cr55-1. The Clerk’s office

shall file this Order in both cases.



                                           Signed: July 12, 2019
